Case 2:15-cv-06633-CAS-SS Document 409-12 Filed 04/10/19 Page 1 of 3 Page ID
                                 #:10788




                   EXHIBIT F
Case 2:15-cv-06633-CAS-SS Document 409-12 Filed 04/10/19 Page 2 of 3 Page ID
                                 #:10789
                               Kiarash Jam



                            UNITED STATES DISTRICT COURT

                           CENTRAL DISTRICT OF CALIFORNIA



            THE WIMBLEDON FUND, SPC (CLASS     )
            TT),                               )
                                               )
                               PLAINTIFFS,     )
                                               )
                  VS.                          ) CASE NO.
                                               ) 2:15-CV-6633-CAS-ASJWx
                                               )
            GRAYBOX LLC; INTEGRATED            )
            ADMINISTRATION; EUGENE SCHER, AS   )
            TRUSTEE OF BERGSTEIN TRUST; AND    )
            CASCADE TECHNOLOGIES CORP.,        )
                                               )
                               DEFENDANTS.     )
            ___________________________________)




                       VIDEOTAPED DEPOSITION OF KIARASH JAM

                                       TAKEN ON

                             WEDNESDAY, MARCH 27, 2019




            Sandra Mitchell
            C.S.R. 12553




         eLitigation Services, Inc. - els@els-team.com
   Case 2:15-cv-06633-CAS-SS Document 409-12 Filed 04/10/19 Page 3 of 3 Page ID
                                    #:10790
                                   Kiarash Jam

                                                                        Page 247
15:30:18    1     was referring to.

            2         Q    So a wire of some amount goes into Pineboard's

            3     account; correct?

            4         A    Yes, sir.

15:30:24    5         Q   And you were asking Mr. Zarrinkelk then from

            6     Pineboard Holdings to send $300,000 to Graybox; correct?

            7         A    Yes, sir.

            8         Q    And that was Mr. Bergstein's company?

            9         A    Yes.    David owned -- from what I understand,

15:30:36 10       owns Graybox.    It's his company.

           11         Q    And then from Pineboard, he was also to

           12     transfer $50,000 to Swartz IP; correct?

           13         A    That's what it says.

           14         Q    And then also from Pineboard, he was to send

15:30:47 15       $240,000 to Integrated Administration; correct?

           16         A    That's what it says.

           17         Q    Okay.    So it looks like there was at least

           18     $590,000 wired into Pineboard to cover those three

           19     disbursements; correct?

15:31:04 20           A   That's correct.

           21         Q    Okay.    And then, as we saw, there was supposed

           22     to be from Pineboard $240,000 to Integrated

           23     Administration and -- the payroll account; correct?

           24         A    Yes.

15:31:19 25           Q   And then from the Integrated Administration


                eLitigation Services, Inc. - els@els-team.com
